USDC IN/ND case 3:20-cv-00323-DRL-MGG document 6 filed 04/17/20 page 1 of 3


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 DANIEL E. SMITH,

                          Plaintiff,

         v.                                                CAUSE NO. 3:20-CV-323-DRL-MGG

 INDIANA STATE PRISON,

                          Defendant.

                                         OPINION & ORDER

        Daniel E. Smith, a prisoner without a lawyer, filed a complaint. A document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Still, under 28 U.S.C. § 1915A, the court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary

relief against an immune defendant. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must

allege: (1) that defendants deprived him of a federal constitutional right; and (2) that the defendants

acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

        In the complaint, Mr. Smith alleges that, on April 2, 2019, he transferred to the disciplinary

unit at the Indiana State Prison. During the course of this transfer, he lost all of his possessions except

for the clothing on his person. Since that time, he has repeatedly asked correctional staff for clothing

and bedding to no avail. Due to his lack of clothing, he cannot leave his cell for recreation or for

medical care. During the winter, these conditions also forced him to tear open his mattress to sleep

inside of it for warmth. Based on these allegations, Mr. Smith asserts an Eighth Amendment claim

regarding the conditions of his confinement against the Indiana State Prison.
USDC IN/ND case 3:20-cv-00323-DRL-MGG document 6 filed 04/17/20 page 2 of 3


        In evaluating an Eighth Amendment conditions of confinement claim, the court conducts

both an objective and a subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective

prong asks whether the alleged deprivation is “sufficiently serious” so that “a prison official’s act

results in the denial of the minimal civilized measure of life’s necessities.” Id. Inmates are entitled to

be provided with adequate food, clothing, shelter, bedding, hygiene materials, and sanitation. Knight v.

Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th Cir. 2006). While

Mr. Smith may be able to assert a valid Eighth Amendment claim, he has not done so here because

the Indiana State Prison is a building, not an individual, corporation, or governmental entity that can

be sued pursuant to 42 U.S.C. § 1983. See Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011).

Therefore, Mr. Smith may not proceed on a claim for money damages.

        Mr. Smith also asks to be provided with clothing and bedding. For prisoner cases, the court

has limited authority to order injunctive relief. Westefer v. Neal, 682 F.3d 679 (7th Cir. 2012).

Specifically, “the remedial injunctive relief must be narrowly drawn, extend no further than necessary

to correct the violation of the Federal right, and use the least intrusive means necessary to correct the

violation of the Federal right.” Id. Consequently, Mr. Smith may proceed on an injunctive relief claim

for the bedding and clothing to which he is entitled under the Eighth Amendment. The Warden of

the Indiana State Prison has both the authority and the responsibility to ensure that Mr. Smith receives

adequate clothing and bedding. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). Therefore,

the Warden will be added as a defendant for purposes of Mr. Smith’s injunctive relief claim.

        For these reasons, the court:

        (1) DIRECTS the clerk to add the Warden of the Indiana State Prison as a defendant;

        (2) GRANTS Daniel E. Smith leave to proceed on an injunctive relief claim against the

Warden of the Indiana State Prison in his official capacity to obtain the clothing and bedding to which

he is entitled under the Eighth Amendment;



                                                    2
USDC IN/ND case 3:20-cv-00323-DRL-MGG document 6 filed 04/17/20 page 3 of 3


       (3) DISMISSES the Indiana State Prison;

       (4) DISMISSES all other claims;

       (5) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

the Warden of the Indiana State Prison at the Indiana Department of Correction with a copy of this

order and the complaint (ECF 2) as required by 28 U.S.C. § 1915(d); and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Warden of the Indiana State Prison

respond, as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10.1, only to the

claims for which Daniel E. Smith has been granted leave to proceed in this screening order.

       SO ORDERED.

       April 17, 2020                                 s/ Damon R. Leichty
                                                      Judge, United States District Court




                                                 3
